DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Continued Examination Under 37 CFR 1.114 
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2022 has been entered. 
  
Status of the Claims 
The Amendment received on 09 March 2022 has been acknowledged and entered.   
Claims 1, 13, and 17 have been amended.   
Claims 3, 5, 7, 12, and 15 have been canceled.   
No new claims have been added.   
Claims 1-2, 4, 6, 8-11, 13-14, and 16-17 are currently pending.  
 
Response to Amendments and Arguments 
Applicant’s arguments with respect to claim 17 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 
Examiner’s Note: 
With respect to the Official Notice taken in the previous office action, Examiner notes the following discussion of Official Notice taken from the MPEP: 
  	To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 111(b). See also Chevenard, 139 F.2dat 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").  
A general allegation that the claims define a patentable invention without any reference to the examiner's assertion of official notice would be inadequate. 
  	If applicant adequately traverses the examiner's assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3dat 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and  explanation to support the finding. See 37 CFR 1.104(d)(2). If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be  admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse  was inadequate, the examiner should include an explanation as to why it was inadequate. (MPEP § 2144.03(C)) 
  	Applicant has not "specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art." For these reasons, the limitations for which Official Notice was taken in claim 17 is considered to be admitted prior art because Applicant has not proffered an adequate traversal.  
 
Claim Objections 
Claim 13 is objected to because of the following informalities:   
Claim 13, line 26, “apparatus reads” should be “apparatuses read”.  Appropriate correction is required. 
 
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims  1-2, 4, 6, 8-11, 13-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 13, recite “the code reading apparatus(es) reads both the pattern that will not convert even when its temperature deviates from a specified temperature range and the pattern that will convert when its temperature has deviated from the specified temperature ranges.” 
  	However, the Examiner is unable to locate in the specification wherein the pattern of the information code will convert to a pattern unreadable by the code reading apparatus from readable by the code reading apparatus, or convert to a pattern readable by the code reading apparatus from unreadable by the code reading apparatus, when its temperature has deviated from the specified temperature range, then the code reading apparatus reads both the pattern that will not convert and read the pattern that will convert.    
  	Claims 2, 4, 6, 8-11, depends from indefinite claim 1 and incorporates claim 1's indefiniteness issue via that dependency; and claims 14 and 16 incorporates claim 13's indefiniteness issue via that dependency.  Claims 2, 4, 6, 8-11, 14, and 16 do not remedy the indefiniteness issue. Therefore, claims 2, 4, 6, 8-11, 14, and 16 are indefinite for that reason.  

		Additionally, claim 1 also includes the limitation that the information code  “convert to a pattern readable … from unreadable … when its temperature has deviated …” (emphasis added). Specification provided examples for these information codes when discussing codes 311 and 411. However, 311 and 411 are always read (0041, 0053) and therefore the initial state of these information codes are readable. Similarly, Fig. 5-6 also shows 411 and 311 being barcodes that are readable at manufacturer. Therefore, the original filed specification does not support the information code changing from “unreadable” state to a readable state, instead, it only changes from one readable state to another readable state containing different information.
The Examiner suggests deleting the barcode changing from readable to unreadable as it appears to be a drafting oversight. 
 
 
Claim Rejections - 35 USC § 103 
16. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   17. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemoto (JP 2002-087542 A)  in view of Kanemoto 2 (JP 2002-037420) in view of Official Notice in view of 
Nemet et al. (US PG Pub. 2010/0219235) in view of Grabiner et al. (US PG Pub. 
2012/0175412) and Davidson et al. (US PG Pub. 2016/0194132 A1). 
As per claim 17, Kanemoto discloses a logistics system comprising:  
  	a code reading apparatus configured to read an information code attached to a product that is monitored by the logistics system and transmit data contained in the information code (Kanemoto: [0002,[0025],[0028] barcode and temperature display);  
 
 	a communications network configured to facilitate communication in the logistics system 
(Kanemoto: [0003;[0009 wireless communications); a server programmed to accumulate the data transmitted from the code reading apparatus over the communication network (abstract: [0018], server 402 in central management apparatus); and  a terminal device configured to communicate with the server over the communication network to obtain the accumulated data [0020];[0028]-[0030]). 
wherein a temperature deviation of the product is judged by the number of data pieces that the code reading apparatus has read from the plurality of information codes ([0015] a temperature indicating an expression corresponding to the discrimination temperature by discriminating the current temperature [0018-[0020];[0028]-[0030]); recorded in memory); and 
the terminal device determines a temperature deviation of the product by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server transmitted from the code reading apparatus before receiving the product ([0028]-[0030]; [0031]-[0032). 
Kanemoto does not further disclose, however, Kanemoto 2 discloses: 
wherein the information code includes a pattern that will convert when its temperature has deviated from the specified temperature range and the logistics system uses the information code (Kanemoto 2 [0014]-[0018], The temperature indicating ink according to the present embodiment changes color across a predetermined temperature boundary. The arrangement of the respective temperature-indicating figures is arranged so as to show a temperature from a low temperature to a high temperature as seen from below as well as in a normal thermometer. Having the discoloration sensitivity which changes from light color to a dark color, when 31 becomes -20 degrees C or more of heat-sensitive figures, 32 has the discoloration sensitivity which changes from light color to a dark color in -15 degrees C or more of heat-sensitive figures, and 33 has the discoloration sensitivity which changes from light color to a dark color with -10 degrees C or more of heat-sensitive figures).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto and to include converting the information code with a change in temperature as taught by Kanemoto 2 to provide a temperature detection technique using the temperature indicating ink and the information transmission technique using the bar code combined together for convenience.   
Kanemoto in view of Kanemoto 2 does not explicitly disclose wherein the product is provided with a plurality of information codes, at least one of the information codes has a pattern that will not convert even when its temperature deviates from a specified temperature range. 
However, the Examiner takes Official Notice that it is old and well known to place an address label, QR code, or UPC (that will not convert) on a product to be scanned by bar code readers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kanemoto to include information codes that cannot be converted on products (e.g. address label, QR code, UPC, and price codes) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   
Kanemoto in view of Kanemoto2 and Official Notice does not further disclose, however, 
Nemet et al. discloses: 
and further the information code will convert irreversibly with respect to temperature when its temperature has deviated from the specified temperature (Nemet et al.: [0082]-[0083] If and when the temperature of the package 102 exceeds 4 degrees Celsius, such as when it reaches 15 degrees Celsius, the indicator assumes a second readable state, indicated by reference numeral 112. This second readable state does not change notwithstanding that the temperature of the package 102 subsequently returns to an acceptable temperature, such as 4 degrees Celsius. Accordingly, upon inspection, as upon delivery to the customer, upon reading the indicator 100 by an inspector using a conventional bar code reader 106, the bar code in its second readable state 112 preferably provides information to the quality indication server 108 which enables the server to provide an immediate indication of a quality parameter, such as a 
BAD indication 114);  and at least another one of the information codes has a pattern that will convert when its temperature has deviated from the specified temperature range ([0082]-[0083]; and    
the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range ([0073] The changeable barcode indicator may incorporate a product code such as an EAN (European Article Number) or a UPC code (Universal Product Code).  FIGS. 1A-1E illustrate the use of an EAN code) and the pattern that will convert when its temperature has deviated from the specified temperature range ( [0097] Preferably, the product unit specific indicator is operative to provide a machine-readable indication of exceedance of at least one threshold by at least one product quality determining parameter, only after the elapse of a predetermined amount of time following actuation, and in a preferred embodiment provides a variable barcode having a visible pre-actuation state, a different visible post-actuation state, and at least one visible state indicating exceedance of a corresponding one of at least one threshold, which occurs only after the elapse of a predetermined amount of time following actuation); also see [0083], reads a BAD indication].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of and Kanemoto 2 and Official Notice to include irreversible barcodes as taught by Nemet et al. to prevent the user from changing the status of products that may be harmful to a customer after reaching a temperature threshold. 
Kanemoto in view of Kanemoto 2 and Official Notice in view of Nemet et al. does not further disclose, however Grabiner et al. discloses: 
wherein temperature deviation of the product is judged by comparing data transmitted from the code reading apparatus when the product was received, and data accumulated in the server (Grabiner et al. [0113]). identifying monitors 210 and 225, obtaining a reading or exposure level from monitors 210 and 225, identifying and processing an identification element 205, such as a 2D barcode, and capturing any other text or information such as the product information shown in FIG. 2D, namely, product name "Vaccine A," reference number "51220" and the date "Dec. 1, 2014." Once these processes are performed or the data is collected, the image data can be relayed to a host server for processing or storage or processed on the device 230'. A report 197, such as an acceptability report, can be displayed on the mobile device as shown. FIGS. 2E and 2F show examples of possible acceptability reports. These reports can be generated remotely using captured image data or on the mobile device; also see [0122]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanemoto in view of Kanemoto 2, Official Notice and Nemet et al. to include tracking temperature of shipped goods as taught by Grabiner et al. in order to electronically indicating the acceptability of a product based on temperatures. 
Kanemoto in view of Kanemoto 2, Official Notice, Nemet et al., and Grabiner et al. does not explicitly disclose, however Davidson et al. discloses: 
wherein the pattern that will convert is formed by a thermochromic marking element, in which pattern conversion occurs by a color of the pattern becoming a same color as a base material of the thermochromic marking element (Davidson et al: [0020] Although examples are described whereby a symbol or other pattern are made visible by the coloration change of the thermochromic material due to excessive heat exposure, it will be appreciated that in other implementations the symbol or other pattern may become effectively “invisible” to casual inspection by the changed color of the thermochromic material due to excessive heat exposure. To illustrate, the label 108 may implement a symbol printed in irreversible thermochromic ink that has an original color that contrasts sharply with a background color of the label 108, but which is configured to change to a color that substantially matches the background color of the label 108, such that the symbol is visible when the thermochromic material displays its original color, and is rendered essentially invisible when the thermochromic material changes to its indicator material after being exposed to temperatures at or above the threshold temperature range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kanemoto in view of Kanemoto 2, Official Notice, Nemet et al. and Grabiner et al. to include the thermochromic label as taught by Davidson et al. in order to show visual changes due to heating and cooling temperatures at or above threshold temperature range. 
 
Conclusion 
 
Prior Art Discussion: 
As per claims 1 and 13, the best prior art: 
Kanemoto (JP 2002-087542 A) discloses a follow-up control system of cargo 
transport;   
Nemet et al. (US PG Pub. 2010/0219235) discloses a system and method for quality management utilizing barcode indicators; 
Nygardh et al. (US PG Pub. 2003/0047477) discloses a package for keeping goods in a temperature-decreased, preservative state and a temperature indicator therefor; and  
Davidson et al. (US PG Pub. 2016/0194132 A1) discloses plastic-containing foodstuff containers using irreversible thermochromic material to indicate past exposure to elevated temperatures. 
 
However, the combination of the following claim limitations are non-obviousness:  
wherein the pattern of the information code will convert to a pattern unreadable by the code reading apparatus from readable by the code reading apparatus, or convert to a pattern readable by the code reading apparatus from unreadable by the code reading apparatus, when its temperature has deviated from the specified temperature range; and  wherein a temperature deviation of the product is judged by a number of the plurality of information codes that the code reading apparatus has read;  the code reading apparatus reads both the pattern that will not convert even when its temperature deviates from a specified temperature range and the pattern that will convert when its temperature has deviated from the specified temperature range 
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Haarer et al. (US PG Pub. 2011/0084128 A1) discloses a method and system for determining the condition of a time-temperature indicator; and  
Mike Fairley, “How to Monitor Time/Temperature in the Food and Beverage Supply Chain”, April 1, 2008; packagingstrategies.com, 6 pages.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.   
The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
 	 
Please address mail to be delivered by the United States Postal Service (USPS) as follows:  
Commissioner of Patents and Trademarks 
Washington, D.C. 20231 
 
Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled 
"PROPOSED" or "DRAFT"] 
  	Hand delivered responses should be brought to the Customer Service Window, 
Randolph Building, 401 Dulany Street, Alexandria, VA 22314 
/F.A.N/ 
Examiner, Art Unit 3628           
 
/GEORGE CHEN/Primary Examiner, Art Unit 3628